UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
VICTOR MCKEEVER,

                        Plaintiff,
                                               MEMORANDUM & ORDER
            -against-                          19-CV-1756(JS)(SIL)

MADELINE SINGAS, BRITTANY R.
GURRIER, LAUREN KALAYDIJAN,
MARY MURACK, KRISTIN C. ROSS,
DOROTHY J. MARTIN, STEVEN
STADTMILLER, PATRICK DELANEY,
PATRICK CARROLL, POLICE OFFICER
JOHN DOE #1, POLICE OFFICER JOHN
DOE #2, COUNTY OF NASSAU, NY;
COUNTY OF MINEOLA, NY; COUNTY OF
ALLEGHENY, PA; CITY OF PITTSBURGH,
PA; FREEPORT NEWS, WPXI, and RENEE
WALLACE,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Victor McKeever, pro se
                    607 Wandless Street
                    Pittsburgh, Pennsylvania 15219

For Defendants:         No appearances.

SEYBERT, District Judge:

            On March 22, 2019, then incarcerated pro se plaintiff

Victor McKeever (“Plaintiff”) filed another Complaint in this

Court pursuant to 42 U.S.C. § 1983 (“Section 1983”) against Nassau

County and Nassau County District Attorney Madeline Singas (“D.A.

Singas”)    and   an   additional    sixteen   defendants   (collectively,

“Defendants”), accompanied by an application to proceed in forma

pauperis.    (1st IFP Mot., Docket Entry 2.)          On April 2, 2019,
Plaintiff filed two letters enclosing “missing” pages from his

Complaint.       (See Docket Entries 7-8.)               Plaintiff also filed a

Motion to Compel Subpoenas pursuant to Federal Rule of Civil

Procedure 45.       (See Mot. to Compel, Docket Entry 9.)              In addition,

on April 22, 2019, Plaintiff filed another application to proceed

in forma pauperis and a “Motion for Request for Speedy Trial and

Emergency Injunction/Temporary Restraining Order.”                     (See 2nd IFP

Mot., Docket Entry 14; Emergency Mot., Docket Entry 16.)

             Upon   review    of     the    declarations     in   support   of   the

applications to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of   the   filing    fee.      See     28       U.S.C.   §§ 1914(a);    1915(a)(1).

Therefore, Plaintiff’s requests to proceed in forma pauperis are

GRANTED.     However, for the reasons that follow, the Complaint is

CONSOLIDATED      with   Plaintiff’s        earlier      case,    17-CV-4996,    and

Plaintiff’s claims for injunctive relief are DISMISSED WITHOUT

PREJUDICE.    Plaintiff’s remaining claims seeking monetary damages

are STAYED pending conclusion of the underlying criminal case.

Given the STAY, the Motion to Compel Subpoenas and the Motion for

Request    for    Speedy     Trial    and       Emergency   Injunction/Temporary

Restraining Order are DENIED WITHOUT PREJUDICE.





                                            2
                              BACKGROUND1

           Plaintiff’s Complaint is comprised of thirty-six pages

and an additional 107 pages of exhibits.      It is filed pursuant to

Section 1983, and purports to allege civil rights violations by

Defendants in connection with Plaintiff’s underlying New York

state criminal case under Indictment No. 2037N/15.               Like his

earlier Complaint assigned docket number 17-CV-4996, Plaintiff

challenges his arrest on a bench warrant issued pursuant to

allegedly false information claiming that Plaintiff possessed and

sold illegal drugs in Queens, New York.        (Compl. at 7, 11, and

Exs., Docket Entry 1-1, at 4.)2        Plaintiff claims that he was

arrested   in   Pittsburgh,   Pennsylvania   and   that   his   arrest   is

unlawful because Plaintiff “was never physically in New York” and

thus could not have been in Queens as claimed in the indictment

against him.     (Compl. at 11, ¶¶ 3-4.)     Plaintiff was extradited

to New York over his objection.     (Compl. at 12, ¶¶ 15-17.)

           According to the Complaint, Plaintiff was released on

his own recognizance on January 31, 2019 in the underlying New




1 The following facts are taken from Plaintiff’s Complaint and
are presumed to be true for the purposes of this Memorandum and
Order.
2 When citing to documents filed by Plaintiff, the Court refers
to the page numbers generated by the Court’s Electronic Case
Filing System (ECF).
                                3
York state criminal case under Indictment No. 2037N/15, but was

re-incarcerated on February 4, 2019 after he reported to his parole

officer.    (Compl. at 14, ¶¶ 45-46.)      The underlying New York state

criminal case remains pending.           Plaintiff seeks to enjoin all

further proceedings in the Nassau County Court, including under

Indictment No. 2037N/15, and in Allegheny County or Pennsylvania

(Compl. at 10), as well as a monetary damages award in the sum of

$425 million (Compl. at 8).

                               DISCUSSION

I.     In Forma Pauperis Applications

            Upon review of Plaintiff’s declarations in support of

his applications to proceed in forma pauperis, the Court finds

that   Plaintiff   is   qualified   to   commence   this   action   without

prepayment of the filing fees.            See 28 U.S.C. § 1915(a)(1).

Therefore, Plaintiff’s requests to proceed in forma pauperis are

GRANTED.

II.    Consolidation

            Under Federal Rule of Civil Procedure 42, “[i]f actions

before the court involve a common question of law or fact, the

court may: (1) join for hearing or trial any or all matters at

issue in the actions; (2) consolidate the actions; or (3) issue

any other orders to avoid unnecessary cost or delay.”         FED. R. CIV.

P. 42(a).     “The trial court has broad discretion to determine
                                     4
whether consolidation is appropriate.”                 Johnson v. Celotex Corp.,

899 F.2d 1281, 1284-85 (2d Cir. 1990).                   Consolidation of cases

with    common     questions    of   law     or   fact    is   favored      “to    avoid

unnecessary costs or delay,” Johnson, 899 F.2d at 1284, and to

“expedite      trial     and    eliminate         unnecessary      repetition         and

confusion,” Devlin v. Transp. Commc’n Int’l Union, 175 F.3d 121,

130 (internal citations omitted).

              “The Second Circuit has long adhered to the first-filed

doctrine      in   deciding    which   case       to   dismiss    where       there   are

competing      litigations.          Where     there     are     several      competing

lawsuits, the first suit should have priority, absent the showing

of balance of convenience or special circumstances giving priority

to the second.”        Kellen Co., Inc. v. Calphalon Corp., 54 F. Supp.

2d     218,    221     (S.D.N.Y.     1999)        (internal      quotation        marks,

alterations, and citations omitted); accord Adam v. Jacobs, 950

F.2d 89, 92 (2d Cir. 1991); First City Nat’l Bank & Trust Co. v.

Simmons, 878 F.2d 76, 79 (2d Cir. 1989).                    The first-filed rule

seeks    to    conserve    judicial     resources        and     avoid     duplicative

litigation.        See Jacobs, 950 F.2d at 92; First City Nat’l Bank &

Trust Co., 878 F.2d at 80; Kellen, 54 F. Supp. 2d at 221.

              Here,     Plaintiff’s        present       Complaint       is     largely

repetitive of his prior Complaint in this Court assigned Docket

No. 17-CV-4996, and certainly involves common issues of law and
                                           5
fact.    Accordingly, in the sound exercise of its discretion, the

Court orders that Plaintiff’s cases be CONSOLIDATED pursuant to

Federal Rule of Civil Procedure 42 into the first filed case,

17-CV-4996.       The Clerk of Court is DIRECTED to: (1) consolidate

these actions; and (2) mark the case assigned Docket No. 19-CV-

1756, CLOSED.        Any future filings are to be docketed in only

17-CV-4996.

III. Application of 28 U.S.C. § 1915

               Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from    such    relief.     See   28   U.S.C.   §§       1915(e)(2)(B)(i)-(iii),

1915A(b).       The Court is required to dismiss the action as soon as

it makes such a determination.          28 U.S.C. § 1915A.

               Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.         See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,    200    (2d   Cir.   2004).     However,      a    complaint   must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”       Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).                   “A claim has facial



                                        6
plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”        Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (citations

omitted).    The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”        Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).    While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

III.    Abstention

            Plaintiff seeks the Court’s intervention in on-going

state court criminal proceedings.       In Younger v. Harris, 401 U.S.

37, 91 S Ct. 746, 27 L Ed. 2d 669 (1971), the Supreme Court

concluded that although federal courts have the power to enjoin

state    criminal    proceedings   “when   absolutely   necessary    for

protection of constitutional rights . . . this may not be done,

except under extraordinary circumstances, where the danger of

irreparable loss is both great and immediate.”          Id. at 45.   In

Sprint Communications, Inc. v. Jacobs, 571 U.S. 69, 134 S. Ct.

584, 187 L. Ed. 2d 505 (2013), the Supreme Court clarified that



                                    7
Younger abstention is required in one of three types of state court

proceedings:

             First, Younger preclude[s] federal intrusion
             into ongoing state criminal prosecutions.
             Second, certain civil enforcement proceedings
             warrant[ ] abstention.       Finally, federal
             courts [must] refrain[ ] from interfering with
             pending civil proceedings involving certain
             orders uniquely in furtherance of the state
             courts’ ability to perform their judicial
             functions.

Id. at 78 (internal quotation marks and citations omitted).

             Here, insofar as Plaintiff seeks to have this Court

intervene    and   stay    any    further    criminal   proceedings    against

Plaintiff in the New York or Pennsylvania state courts, this Court

must abstain.      Granting the injunctive relief sought would surely

constitute     “federal     intrusion       into   ongoing    state   criminal

proceedings.”      Id.    Moreover, Plaintiff fails to allege any facts

that would bring his case within any exception to the general

requirement that the federal court abstain from intervening in, or

enjoining pending state criminal proceedings.                Rather, Plaintiff

alleges generally that Defendants have acted in bad faith and have

conspired against him.           Accordingly, Plaintiff’s constitutional

claims seeking injunctive relief regarding his pending criminal

case are DISMISSED WITHOUT PREJUDICE.

             Unlike claims for declaratory and injunctive relief, the



                                        8
Second Circuit has held that claims for monetary damages should

not be dismissed under Younger abstention.                       Kirschner v. Klemons,

225 F.3d 227, 238 (2d Cir. 2000).               However, given that the instant

Complaint is largely repetitive of Plaintiff’s earlier Complaint

under    Docket       No.    17-CV-4996,     it      too    is    STAYED    pending   the

conclusion of the underlying criminal case.                       Therefore, the Clerk

of the Court shall administratively CLOSE this case.                             Plaintiff

may request, in writing, that this case be re-opened within two

(2)     weeks    of    the     conclusion       of    his     state      court   criminal

proceedings, if so warranted at that time.                        Given the STAY, the

Motion to Compel Subpoenas and the “Motion for Request for Speedy

Trial and Emergency Injunction/Temporary Restraining Order” are

DENIED WITHOUT PREJUDICE.

                                      CONCLUSION

            For        the     reasons      set      forth        above,     Plaintiff’s

applications to proceed in forma pauperis are GRANTED, and the

present     Complaint         is   CONSOLIDATED        with       Plaintiff’s     earlier

Complaint assigned Docket No. 17-CV-4996.                        The Clerk of Court is

DIRECTED to: (1) consolidate these actions; and (2) mark the case

assigned Docket No. 19-CV-1756 CLOSED.                     Any future filings are to

be    docketed    in        only   17-CV-4996.         The       Court    ABSTAINS    from

intervening       in    Plaintiff’s      underlying          state       court   criminal



                                            9
proceeding.     Accordingly, Plaintiff’s claims seeking injunctive

relief are DISMISSED WITHOUT PREJUDICE.             Plaintiff’s remaining

claims seeking money damages are STAYED pending the conclusion of

the underlying criminal case.      Given the STAY, the Motion to Compel

Subpoenas   and   the   “Motion   for     Request   for    Speedy    Trial   and

Emergency     Injunction/Temporary      Restraining       Order”    are   DENIED

WITHOUT PREJUDICE.

            The Clerk of the Court shall administratively CLOSE this

case.   Plaintiff may request, in writing, that this case be re-

opened within two (2) weeks of the conclusion of his state court

criminal proceedings, if so warranted at that time.

            The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

            The Clerk of the Court is directed to mail a copy of

this Memorandum and Order to the pro se Plaintiff and to mark this

case ADMINISTRATIVELY CLOSED.

                                           SO ORDERED.


                                           /s/ JOANNA SEYBERT______
Dated: June   26 , 2019                    Joanna Seybert, U.S.D.J.
       Central Islip, New York


                                     10
